Citation Nr: 0321652	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of shrapnel wound to the right 
leg and right knee, to include whether a separate disability 
rating is warranted for scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  The veteran also had one month and eighteen days of 
other service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied, in relevant 
part, the veteran's claim seeking entitlement to an increased 
disability rating in excess of 10 percent for postoperative 
residuals of shrapnel wound of the right leg and right knee.  
In November 2001, the veteran filed a notice of disagreement 
contesting the assignment of a 10 percent rating for this 
disability, and also argued that he was entitled to a 
separate rating for residual scars on the right leg.  In 
March 2002, the RO furnished the veteran a statement of case, 
which also addressed the separate the rating issue.  In March 
2002, the veteran filed a VA Form 9 (substantive appeal).  
Accordingly, the issue on appeal has been rephrased as listed 
on the cover page.

In August 2002, the veteran was provided a personal hearing 
before the undersigned Veterans Law Judge.

In October 2002, the Board entered a decision granting an 
increased disability rating for PTSD from 10 percent to 50 
percent disabling.  As such, this issue is no longer a part 
of the current appeal.

In addition, in August 2002, the veteran raised the issue of 
entitlement to secondary service connection for varicose 
veins.  Moreover, based on a review of the record evidence, 
namely a May 2003 VA (joint) examination report, this same 
issue appears to have been reasonably raised by the evidence 
of record.  As such, the issue of entitlement to service 
connection for varicose veins as secondary to the service-
connected postoperative residuals of shrapnel wound to the 
right leg and right knee is again referred to the RO for 
appropriate action.


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in October 2002, the Board undertook additional 
development with respect to the issue currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claim's file medical records 
from International Medicine of Gaser.  The veteran, in May 
2003, was also afforded a VA orthopedic examination.  
However, full compliance with the directives of the Board's 
development request was not accomplished, in that there still 
appears to be some outstanding VA outpatient records, as 
identified by the veteran; and the information of record does 
not reflect that the veteran was provided a dermatology 
(skin) examination, as requested by the Board.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Additionally, during the pendency of the appeal, the 
regulations pertaining to rating skin disorders, including 
scars, were revised, effective August 30, 2002.  68 Fed. Reg. 
62889 (Oct. 9, 2002).  Where, as here, the law or regulations 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, supra.  As such, on remand, the RO should advise 
the veteran of the revised rating criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Provide the veteran with a copy of 
the criteria contained in the former and 
revised 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.

2.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  Obtain the veteran's records from the 
VA Medical Center in Columbia, South 
Carolina for any treatment for his right 
leg and right knee, during the period 
from October 2002 to the present, to 
specifically include any outpatient 
treatment he may have received at the VA 
Clinic in Greenville in October 2002, and 
in March 2003.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
be documented in the claim's file.

4.  Schedule the veteran a VA dermatology 
examination to determine the nature, 
extent, and severity of any impairment of 
the right leg and right knee due to 
residual scars.  The claims folder is to 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, ask the examiner to answer 
the following questions:

(i).  Specify the exact location and 
size of each scar on the right leg 
and knee resulting from the shrapnel 
wound injury and/ or the surgical 
treatment for the shrapnel wound 
injury.  

(ii).  As to each separately 
identified scar, specify whether the 
scar is a "deep scar;" or if it 
causes loss of motion of either the 
right hip, knee, or ankle, and; if 
it covers an:
(A).  area or areas exceeding 
144 square inches (929 sq. 
cm.),
(B).  area or areas exceeding 
72 square inches (465 sq. cm.),
(C).  area or areas exceeding 
12 square inches (77 sq. cm.), 
or
(D).  area or areas exceeding 6 
square inches (39 sq. cm.) 
(Note:  A "deep scar" has been 
defined by regulation as one 
associated with underlying soft 
tissue damage).

(iii).  As to each separately 
identified scar, specify whether the 
scar is:
(A).  superficial, poorly 
nourished, and has repeated 
ulceration;
(B).  tender and painful on 
objective demonstration;
(C).  superficial and unstable 
(no underlying soft tissue 
damage but there is frequent 
loss of covering skin over the 
scar); or
(D).  superficial and painful 
and/or causes additional loss 
in range of motion of the right 
hip, knee, or ankle.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claim.  In doing so, the RO is asked to 
determine whether a separate disability 
rating is warranted for any residual scar 
on the right leg and right knee.  In 
addition, the RO is asked to consider the 
criteria for rating scars under new and 
old 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


